UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 99-6174



In Re: JERMAL DANIELS,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                      (CR-89-186, CA-98-259-2)


Submitted:   April 29, 1999                  Decided:   May 5, 1999


Before WILLIAMS, TRAXLER, and KING,* Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jermal Daniels, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
       Judge King did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
PER CURIAM:

     Jermal Daniels filed this petition for a writ of mandamus ask-

ing this court to restore his right to file a direct appeal of his

1990 conviction and sentence for possession with intent to distrib-

ute cocaine.   The granting of a writ of mandamus is a drastic

remedy to be used in extraordinary circumstances. See In re Beard,

811 F.2d 818, 826 (4th Cir. 1987).    A petitioner must show that he

has a clear right to the relief sought, that the respondent has a

clear duty to perform the act requested by petitioner, and that

there is no other adequate remedy available.    See In re First Fed.

Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        Daniels

exercised his right to appeal his 1990 sentence, see United States

v. Daniels, 929 F.2d 128 (4th Cir. 1991), and thus has already been

afforded the relief he now seeks.     Accordingly, although we grant

Daniels leave to proceed in forma pauperis, we deny his petition

for a writ of mandamus.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                     PETITION DENIED




                                  2